DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s note

Claims 1-20 are not rejected under prior art(s).


Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11012244. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims of patent application contain every element of claims above instant application or vice versa, and as such they anticipate or anticipated by Instant Application.

11012244
Instant Application
1. A method for network node encryption, comprising: 

receiving, by interface circuitry of an apparatus for controlling network nodes, a node encryption request for a network node; 

acquiring, by processing circuitry of the apparatus, and from a network node information database, node data information of the network node according to the node encryption request, the node data information including a preset link that is not included in the node encryption request; 
transmitting, via the interface circuitry, an application to a trusted third party for an encryption certificate, the application including the node data information; 

receiving, via the interface circuitry, a certificate verification request from the trusted third party, the certificate verification request including a verification file to be used to verify an authority to the preset link, and the certificate verification request being generated by the trusted third party in response to the application for the encryption certificate; 

storing the verification file according to the preset link of the network node to associate the verification file with the preset link in response to the certificate verification request; 
transmitting, via the interface circuitry, a message to the trusted third party to inform of a completion of the storing the verification file; 
receiving, via the interface circuitry, the encryption certificate from the trusted third party, the encryption certificate being generated by the trusted third party in response to the message; and 
deploying, by the processing circuitry, the encryption certificate on the network node
1. A method for network node encryption, comprising:

receiving, by interface circuitry of an apparatus for controlling network nodes, anode encryption request for a network node;

acquiring, by processing circuitry of the apparatus, node data information of network node according to the node encryption request, the node data information including a preset link that is not included in the node encryption request;

transmitting, via the interface circuitry, an application to a third party for an encryption certificate, the application including the node data information;

receiving, via the interface circuitry in response to transmitting the application, a verification file from the third party to be used to verify an authority to the preset link;






storing the verification file according to the preset link of the network node to associate the verification file with the preset link;

transmitting, via the interface circuitry, a message to the third party indicating that the storing of the verification file is completed;

receiving, via the interface circuitry in response to the message, the encryption certificate from the third party; and


deploying, by the processing circuitry, the encryption certificate on the network node.


As can be seen above, the claims are largely similar and appear to be a particular species that is anticipated by the genus claims of the instant application, which would result in two patents on the same invention.
Independent claims 1, 10, 18 of the instant application are substantially similar to independent claims 1, 10, 18 (respectively) of the ‘244 application and are rejected for substantially similar reasons as discussed supra.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to automatically encrypting a network node so as to improve the security of network node.


Brandwine et al (Pat. No. US 9871850); “Enhanced Browsing Using CDN Routing Capabilities”;
-Teaches a given CDN edge server may implement the RSO mode of operation for some set of browsing requests, and the CRA mode of operation for some other set of browsing requests…see col.9 lines 63-65.


Maslak et al (Pub. No. US 2016/0119279); “Content Delivery Systems and Methods”;
-Teaches the directory server responds to the request by providing a network address where the content associated with the selected link can be obtained, see par. 22-23.


Holden (Pub. No. US 2014/0095924); “End to End Multicast”;
-Teaches the content server can identify an encoder to replace the one experiencing the error, see par. 73.


Purdy, SR, et al (Pub. No. US 2010/0192210); “Method and System for Verifying Entitlement to Access Content by URL Validation”;
-Teaches transaction processor is configured to request a URL from a URL generator…the information includes transaction identifier information that can be used as a key in a transaction…see 13-14.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2499